FILED
                            NOT FOR PUBLICATION                              NOV 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30376

               Plaintiff - Appellee,              D.C. No. 1:10-cr-00006-RFC

  v.
                                                  MEMORANDUM *
CHASE RAY STRIKE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Chase Ray Strike appeals from the 160-month sentence imposed following

his guilty-plea conviction for conspiracy to possess with intent to distribute

ecstasy, in violation of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Strike contends that the district court erred by failing adequately to explain

the sentence, and that the sentence imposed is greater than necessary to achieve the

statutory goals of sentencing. The record reflects that the district court considered

Strike’s arguments in support of his request for a sentence below the Guidelines

range, and provided a well-reasoned and thorough analysis of the relevant

sentencing factors before concluding that the circumstances were insufficient to

warrant a sentence below the one imposed. The district court did not procedurally

err, and Strike’s sentence at the lower end of the applicable Guidelines range is

substantively reasonable under the totality of the circumstances and in light of the

sentencing factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States, 552
U.S. 38, 51 (2007); see also United States v. Carty, 520 F.3d 984, 992-93, 995 (9th

Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-30376